Exhibit 10.1

 
BioSpecifics Technologies Corp.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This Executive Employment Agreement (the “Agreement”) is entered into as of
August  5, 2008 (the “Effective Date”) by and between BioSpecifics Technologies
Corp. (the “Company”), and Thomas L. Wegman (“Executive”).  This Agreement
incorporates and supersedes the Change of Control Agreement entered into on June
18, 2007 between the Company and Executive.  The Change of Control Agreement is
no longer effective.
 
1.           Duties and Scope of Employment.
 
(a)           Positions and Duties.  As of the Effective Date, Executive will
continue to serve as President and Principal Executive Officer of the
Company.  Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within and
historical duties for the Company, as set forth in the Company’s by-laws and as
may reasonably be assigned to him by the Company’s Board of Directors
(the “Board”).  The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Term.”
 
(b)           Obligations.  During the Employment Term, Executive will perform
his duties faithfully and reasonably to the best of his ability and will devote
his full business efforts and time to the Company.  For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, which approval will not be
unreasonably withheld; provided, however, that nothing herein shall restrict the
Executive’s right or ability to serve as a director for or otherwise participate
in a charitable, non-profit or community organization so long as such service or
participation does not unreasonably interfere with the Executive’s performance
of his duties hereunder.
 
2.           Term. Unless earlier terminated in accordance with the terms and
conditions hereinafter provided, and subject to certain provisions hereof which
survive the term of the employment of the Executive by the Company, the term of
this Agreement shall be comprised of a two (2) year period of employment
commencing on the date hereof (the “Employment Term”), and shall be extended
thereafter for additional one-year periods unless or until the Company or the
Executive provides no less than 90 days prior notice to the other party of the
termination of the Agreement at the end of the then current term of employment.
 
3.           Compensation.
 
(a)           Base Salary.  During the Employment Term, the Company will pay
Executive an annual salary of $250,000 as compensation for his services
(the “Base Salary”).  The Base Salary will be paid periodically in accordance
with the Company’s normal payroll practices and be subject to the usual,
required tax withholding and other lawfully permitted deductions.  Executive’s
salary will be subject to review and may be increased based upon the Company’s
standard practices.
 
1

--------------------------------------------------------------------------------


 
(b)           Equity.  Executive will be eligible to receive awards of stock
options, restricted stock or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time.  The Board or the
Compensation Committee of the Board (the “Committee”) will determine in its
discretion whether Executive will be granted any such equity awards and the
terms of any such award in accordance with the terms of any applicable plan or
arrangement that may be in effect from time to time.
 
4.           Employee Benefits.
 
(a)           During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.


 
(b)           During the term of this Agreement, the Company shall pay to or on
behalf of the Executive an automobile allowance (the “Car Allowance”) of $350
per month, payable in advance, pro-rated for the first and last months of this
Agreement should the Agreement become effective on a day other than first
calendar day of a month.  The Company shall reimburse the Executive for parking,
tolls and other travel-related charges and expenses reasonably incurred on the
Company’s behalf upon submission of appropriate documentation of such expenses
by Executive to the Company.
 
 
5.           Vacation.  Executive will be entitled to paid vacation of four (4)
weeks per year in accordance with the Company’s vacation policy (including,
without limitation, its policy relating to maximum accrual); provided, however,
that such vacation shall not be less than that provided to any other senior
executives of the Company.
 
6.           Expenses.  The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect.  The
Company will reimburse Executive no later than the month following the end of
the month in which any such expense is incurred.  The amount of Executive’s
expenses eligible for reimbursement during any taxable year will not affect the
expenses eligible for reimbursement in any other taxable year.
 
7.           Termination and Severance.
 
(a)           Termination without Cause or Resignation for Good Reason.  If the
Company terminates Executive’s employment without Cause or Executive resigns
from his employment with the Company for Good Reason, then in lieu of any
damages or other severance entitlements under any Company plan or policy,
Executive will be entitled to the following:
 
(i)                 Except as otherwise provided in section 9(c), below, a lump
sum payment equal to (I) the average of the Executive’s annual Base Salary and
bonuses paid by the Company to the Executive over the five (5) years prior to
the time of such termination, multiplied by (II) three (3), payable not later
than thirty (30) days after the date of termination;
 
2

--------------------------------------------------------------------------------


 
(ii)                 continuation of Executive’s participation in the Company’s
Benefit Plans for eighteen (18) months following such termination at the highest
level provided to Executive during the period beginning immediately prior to the
termination, and at no greater cost to the Executive than the cost Executive was
paying immediately prior to the termination; provided, however, that if
Executive becomes employed by a new employer, Executive’s coverage under the
applicable Company Benefit Plans shall continue, but Executive’s coverage
thereunder shall be secondary to (i.e., reduced by) any benefits provided under
like plans of such new employer.
 
(iii)                 100% of any options to purchase shares of common stock of
the Company then held by Executive, which options are then subject to vesting or
limitations on exercisability (excluding options that would vest, if at all,
upon the attainment of performance goals or any criteria other than the passage
of time or continued performance of services by Executive), shall,
notwithstanding any contrary provision in the option agreement or stock option
plan pursuant to which such options had been granted, be accelerated and become
fully vested and exercisable on the date immediately preceding the effective
termination date, and shall survive for their stated term. All other terms of
Executive’s options shall remain in full force and effect.
 
(iv)                 If, on the date immediately preceding the termination date,
Executive then holds shares of common stock of the Company that are subject to
restrictions on transfer (“Restricted Stock”), which shares were issued to
Executive in a transaction other than pursuant to the exercise of a stock
option, then, notwithstanding any contrary provision in the relevant stock
purchase agreement or other instrument pursuant to which Executive acquired such
shares of Restricted Stock, such restrictions (including without limitation for
future or Company repurchase rights) shall expire in their entirety on the date
immediately preceding the termination date and all of such shares of common
stock shall become transferable free of restriction, subject to the applicable
provisions of federal and state securities laws. All other terms of any existing
stock purchase agreement or similar document shall remain in full force and
effect.
 
(b)           Termination for Cause, Death or Disability; Resignation without
Good Reason.  If Executive’s employment with the Company terminates voluntarily
by Executive (except upon resignation for Good Reason), for Cause by the Company
or due to Executive’s death or disability, then no severance will be payable
hereunder.
 
(c)             Conditions to Receipt of Severance.  The receipt of any
severance pursuant to Section 7 will be subject to Executive signing and not
revoking a customary release of claims (other than for indemnification and
insurance coverage) in a form reasonably satisfactory to the Company and the
Executive.  No severance pursuant to such Section will be paid or provided until
the release becomes effective and any period to revoke has expired.  In
addition, if Executive engages in Specified Conduct during the Severance Period
or has breached any other agreement with the Company relating to nondisclosure
of confidential information, in addition to other remedies available to the
Company, the Company may seek disgorgement from Executive of a sum equal to (A)
the sum of all payments made by the Company to or on behalf of Executive as
provided in Section 7(a), multiplied by (B) a fraction, the numerator of which
is (1) the number of calendar months that comprise Executive’s Severance Period,
less (2) the number
 
3

--------------------------------------------------------------------------------


 
of calendar months elapsed from the date of Executive’s termination of
employment to the date of such breach or the first date Executive engages in
Specified Conduct, and the denominator of which is the number of calendar months
that comprise Executive’s Severance Period.
 
(d)           No Duty to Mitigate.  Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
 
8.           Definitions.
 
(a)           Benefit Plans.  For purposes of this Agreement, “Benefit Plans”
means plans, policies or arrangements that the Company sponsors (or participates
in) and that immediately prior to Executive’s termination of employment provide
Executive or Executive’s eligible dependents with medical, dental, vision or
other benefits (excluding, however, the Car Allowance and the Executive’s
participation in any 401(k) plan or other voluntary deferred compensation
plan).  A requirement that the Company provide Executive and Executive’s
eligible dependents with coverage under the Benefit Plans will not be satisfied
unless the coverage is no less favorable than that provided to senior executives
of the Company at any applicable time during the period Executive is entitled to
receive severance pursuant to Section 7(a).  The Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by (i) reimbursing Executive’s premiums under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) after Executive has properly
elected continuation coverage under COBRA for himself and his dependents  or,
(ii) providing coverage under a separate plan or plans providing coverage that
is no less favorable or by paying Executive a lump-sum payment which is, on an
after-tax basis, sufficient to provide Executive and Executive’s eligible
dependents with equivalent coverage under a third party plan that is reasonably
available to Executive and Executive’s eligible dependents.
 
(b)           Cause.  For purposes of this Agreement, “Cause” means (i) a
willful failure in more than one instance by Executive to carry out a lawful and
reasonable directive of the Board, other than a failure resulting from
Executive’s complete or partial incapacity due to physical or mental illness or
impairment, (ii) a willful act by Executive that constitutes gross misconduct
that is materially injurious to the Company, (iii) a material breach by
Executive of this Agreement; (iv) a material breach of the Secrecy Agreement
between Executive and the Company dated as of January 11, 2007 (the “Secrecy
Agreement”), (v) a material and willful violation by Executive of a federal or
state law or regulation applicable to the business of the Company which is
materially injurious to the Company, or (vi) Executive’s conviction or plea of
guilty or no contest to a felony involving moral turpitude.  The Company will
not terminate Executive’s employment for Cause without first providing Executive
with written notice specifically identifying the acts or omissions constituting
the grounds for a Cause termination and, with respect to clauses (i) through
(v), a reasonable cure period of not less than thirty (30) calendar days
following such notice; provided, however, that nothing in this Agreement shall
restrict the Company’s ability to enforce the terms of this Agreement or the
Secrecy Agreement, or to seek injunctive relief against Executive during any
cure period.  No act or failure to act by Executive will be considered “willful”
unless committed without good faith and without a reasonable belief that the act
or omission was in the Company’s best interest.
 
4

--------------------------------------------------------------------------------


 
(c)           Good Reason.  For purposes of this Agreement, voluntary
termination by Executive shall be considered a termination for “Good Reason,” if
the termination occurs within two (2) years or less following the initial
existence of any one of the following conditions (each a “Good Reason
Condition”) arising without the consent of Executive, in each case the good
faith determination of which by the Executive shall be conclusive absent
manifest error.
 
(i)                 A material diminution in Executive’s Base Salary;
 
(ii)                 A material diminution in Executive’s authority, duties, or
responsibilities;
 
(iii)                 A material diminution in the authority, duties, or
responsibilities of the supervisor to whom Executive is required to report,
including a requirement that Executive report to a corporate officer or employee
instead of reporting directly to the Board;
 
(iv)                 A material diminution in the budget over which Executive
retains authority;
 
(v)                 A material change in the geographic location at which
Executive must perform services hereunder; or
 
(vi)                 Any other action or inaction that constitutes a material
breach by the Company of this Agreement;
 
provided that, within ninety (90) days or less of the initial existence of the
Good Reason Condition, Executive has given the Company notice of the existence
of the Good Reason Condition and the Company had at least thirty (30) days to
cure.
 
(d)           Severance Period.  For purposes of this Agreement, “Severance
Period” shall mean twelve (12) months.
 
(e)           Specified Conduct.  For purposes of this Agreement, “Specified
Conduct” means (i) unauthorized disclosure by Executive of confidential
information relating to the Company in violation of the Secrecy Agreement; (ii)
engagement by Executive, directly or indirectly, as an employee, partner,
consultant, director, stockholder, owner, or agent in any business that is
competitive with the businesses conducted by the Company at the time of
Executive’s termination of employment; provided, that notwithstanding any
provisions in this Section 8, this Section 8 shall not prohibit Employee from
purchasing or owning up to five percent (5%) of the outstanding capital stock of
a company which has a class of securities registered under Section 12 of the
Securities Act of 1934, as amended or trading on any securities exchange or
electronic quotation system; (iii) Executive’s hiring, directly or indirectly,
any individual who was an employee or consultant of the Company within the six
(6) month period prior to Executive’s termination of employment, or Executive’s
soliciting or inducing, directly or indirectly, any such individual to terminate
his or her employment or consultancy with the Company, in each case unless such
person’s employment or consultancy shall have been previously terminated by the
Company; or (iv) Executive’s solicitation, directly or indirectly, of any
individual who was partner, customer, or vendor of the Company within the six
(6) month
 
5

--------------------------------------------------------------------------------


 
period prior to Executive’s termination of employment, to terminate or otherwise
limit or reduce his or her relationship with the Company.
 
9.           Section 409A.
 
(a)           Compliance with Code Section 409A.  To the extent the payments and
benefits under this Agreement are subject to Section 409A of the Internal
Revenue Code (“Code”), this Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Code Sections
409A(a)(2), (3) and (4) and the Treasury Regulations thereunder (and any
applicable transition relief under Code Section 409A).  As provided in Internal
Revenue Notice 2007-86, notwithstanding any other provision of this Agreement,
with respect to an election or amendment to change a time or form of payment
under this Agreement made on or after January 1, 2008 and on or before December
31, 2008, the election or amendment shall apply only with respect to payments
that would not otherwise be payable in 2008, and shall not cause payments to be
made in 2008 that would not otherwise be payable in 2008.
 
(b)           Amendment of Agreement to Comply with Code Section 409A.  If
Executive and the Company determine that any payments or benefits payable under
this Agreement are subject to Code Section 409A, Executive and the Company agree
to amend this Agreement, or take such other actions as Executive and the Company
deem reasonably necessary or appropriate, to comply with the requirements of
Code Section 409A, the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties.  If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall not be effective and shall be null and void with
respect to such payments or benefits, and such provision shall otherwise remain
in full force and effect.
 
(c)           Delayed Distribution under Code Section 409A.  If Executive is a
Specified Employee, as defined in Code Section 409A(a)(2)(B)(i) and Treasury
Regulation Section 1.409A-1(i), on the date of his “separation from service,” as
defined in Treasury Regulation Section 1.409A-1(h), an amount equal to one (1)
times his annual base salary at the time of such termination shall be delayed in
order to comply with Code Section 409A(a)(2)(B)(i), and such payments or
benefits shall be paid or, in the case of continued benefits, shall commence,
during the five-day period commencing on the earlier of:  (i) the expiration of
the six-month period measured from the date of your separation from service, or
(ii) the date of Executive’s death.
 
10.           Limitation On Payments.
 
(a)           In the event that any payments or other benefits provided for in
this Agreement or otherwise payable or provided to Executive in connection with
the termination of his employment (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this Section 10, would be subject to the excise tax
imposed by Section 4999 of the Code (“Excise Tax”) (or any corresponding
provisions of state income tax law), then the total benefits to Executive from
this Agreement that constitute “parachute payments” will not exceed and will, if
necessary, be
 
6

--------------------------------------------------------------------------------


 
reduced to the extent necessary so that no portion of the total benefits is
subject to the Excise Tax.  Executive may specify the order in which benefits
will be reduced, but if Executive does not specify the order in which benefits
will be reduced, benefits will be reduced first by amounts payable in a lump sum
(to zero if necessary), then, to the extent necessary by any other benefits.
 
(b)           If requested by Executive or the Company, the Company’s registered
public accounting firm (the “Accounting Firm”) will determine whether any
benefit is a “parachute payment”.  The Accounting Firm’s determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of calculating whether any of the benefits constitute a “parachute
payment”, the Accounting Firm may use reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request.  The
costs of obtaining the Accounting Firm’s determination will be borne by the
Company.
 
(c)           Any reduction in the total amount of benefits as a result of this
Section 10 will not limit or otherwise affect any rights of Executive to any
benefit or other right arising other than pursuant to this Agreement.
 
11.           Confidential Information; Inventions.  Executive has previously
executed the Secrecy Agreement attached hereto as Exhibit A.  Executive agrees
that the Secrecy Agreement shall remain in full force in accordance with its
terms.
 
12.           Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
 
13.           Notices.  All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
 
If to the Company:
 
BioSpecifics Technologies, Inc.
Attn: Chairman, Compensation Committee of the Board of Directors
35 Wilbur Street
Lynbrook, NY 11563
 
7

--------------------------------------------------------------------------------


 
with a copy to:


Carl Valenstein, Esq.
Thelen Reid Brown Raysman & Steiner LLP
701 Eighth Street, NW
Washington, DC  20001-3721
Facsimile: (202) 654-1836


with a copy to:


Neil M. Kaufman
Davidoff Malito & Hutcher LLP
200 Garden City Plaza
Suite 315
Garden City, New York  11530
Facsimile:  (516) 248-6422
 
If to Executive:
 
at the last residential address known by the Company.
 
14.           Severability.  If any provision hereof shall, for any reason, be
held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision had not been
included herein. If any provision hereof shall for any reason be held by a court
to be excessively broad as to duration, geographical scope, activity or subject
matter, it shall be construed by limiting and reducing it to make it enforceable
to the extent compatible with applicable law as then in effect.
 
15.           Arbitration.
 
(a)           General.  In consideration of Executive’s service to the Company,
its promise to arbitrate all employment related disputes and Executive’s receipt
of the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, will be subject to binding arbitration in accordance with the
American Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes (the “Rules”) and pursuant to New York law.  Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, or any similar New York
laws, claims of harassment, discrimination or wrongful termination and
 
8

--------------------------------------------------------------------------------


 
any statutory claims.  Executive further understands that this agreement to
arbitrate also applies to any disputes that the Company may have with Executive.
 
(b)           Procedure.  Executive agrees that any arbitration will be
administered by the AAA and that a single neutral arbitrator will be selected in
a manner consistent with the Rules.  The arbitration proceedings will allow for
discovery according to the rules set forth in the Rules.  Executive agrees that
the arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing.  Executive
agrees that the arbitrator will issue a written decision on the
merits.  Executive also agrees that the arbitrator will have the power to award
any remedies, including attorneys’ fees and costs, available under applicable
law.  The prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.
 
(c)           Remedy.  Except as provided below in Section 15(d), arbitration
will be the sole, exclusive and final remedy for any dispute between Executive
and the Company.  Accordingly, except as provided below, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration.  Subject to Sections 7(b), 8(b) and 8(c) of this
Agreement, the arbitrator will not have the authority to disregard or refuse to
enforce any lawful Company policy, and the arbitrator will not order or require
the Company to adopt a policy not otherwise required by law which the Company
has not adopted.
 
(d)           Availability of Injunctive Relief.  Notwithstanding Sections
15(a), (b) and (c), Executive agrees that any party may also petition a court
for injunctive relief where either party alleges or claims a violation of any of
the provisions of this Agreement or the Secrecy Agreement relating to
Executive’s agreement to keep confidential the Company’s trade secrets and other
confidential information, to not compete with the Company, and to not solicit
any of the Company’s employees, consultants, partners, customers, or
vendors.  In the event either party seeks injunctive relief, the prevailing
party will be entitled to recover reasonable costs and attorneys’ fees.
 
(e)           Administrative Relief.  Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state or federal administrative body such as the Equal Employment Opportunity
Commission, the New York State Division of Human Rights, any local Commission on
Human Rights or the workers’ compensation board.  This Agreement does, however,
preclude Executive from pursuing court action regarding any such claim.
 
(f)           Voluntary Nature of Agreement.  Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.
 
9

--------------------------------------------------------------------------------


 
16.           Integration.  This Agreement, together with the Secrecy Agreement
and any agreements representing any outstanding equity awards, represent the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral (including the Change of Control Agreement entered into by the parties on
June 18, 2007).  No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in writing that specifically references
this Section 16 and signed by duly authorized representatives of the parties
hereto.
 
17.           Waiver of Breach.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.
 
18.           Headings.  All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
 
19.           Tax Withholding.  All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.
 
20.           Governing Law.  This Agreement will be governed by the laws of the
State of New York (with the exception of its conflict of laws provisions).
 
21.           Acknowledgment.  Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
 
22.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
23.           Indemnification.  The Company shall indemnify and hold Executive
harmless from and against any and all losses, costs, damages or expenses
(including attorneys’ fees) arising out of any claim or legal action brought
against Executive, whether or not ultimately defensible under the applicable
“Business Judgment Rule,” relating in any way to the services performed by
Executive for the Company within the scope of his duties or authority (whether
or not he continues to be an Executive at the time of incurring any such
expenses or liabilities).  Indemnification will not extend to matters related to
Executive’s termination for Cause.  This indemnification provision is intended
by the parties to be broadly interpreted and to provide for indemnification to
the full extent, but not beyond that, permitted by applicable law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
COMPANY:
 
BIOSPECIFICS TECHNOLOGIES CORP.
 
By:
/s/ Henry Morgan
Title:
Chairman of the Compensation Committee
 
 
EXECUTIVE:
 
   
/s/ Thomas L. Wegman
 
Thomas L. Wegman

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A


Secrecy Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Annex A


SECRECY AGREEMENT


This AGREEMENT (this “Agreement”) is made as of the 11th day of January, 2007,
by and between THOMAS L. WEGMAN (the “Employee”), and BIOSPECIFICS TECHNOLOGIES
CORP., a Delaware Corporation (the “Corporation”).


For and in consideration of the mutual promises hereinafter contained and in
consideration of the Employee’s continued employment by the Corporation, the
parties hereto agree as follows:


1.  The Employee agrees, during the term of his employment hereunder, to devote
his entire time and attention and to give his best and undivided efforts and
service to the business and interests of the Corporation (and its subsidiaries
and affiliates) in such capacities and in performance of such duties as the
Corporation may from time to time direct, which may include but not be limited
to improving, developing and/or inventing processes, products, assays and
analytic methods.


2.  The Employee agrees to hold as the Corporation's property all memoranda,
books, papers, letters, formulas and other data and information and all copies
thereof relating to the Corporation's business affairs, whether made or
developed by him or otherwise coming into his possession as secret and
confidential and on termination of his employment or on demand of the
Corporation at any time to deliver the same to the Corporation and to keep the
Corporation fully informed as to all ideas, improvements, methods or
developments coming to his knowledge or notice or conceived, discovered or made
by the Employee, either in whole or in part, during the term of his employment
by the Corporation and which are or made be of advantage to it in the conduct of
its business.


3.  The Employee agrees that he will not communicate or divulge to any third
party, directly or indirectly, or assist any other person in communicating or
divulging, either during the term of his employment or at any time thereafter
without prior written permission of the Corporation, any confidential knowledge
or information which he acquires during the course of his employment and
relating to the products or the business of the Corporation (Trade Secrets),
unless or until such knowledge or information shall have become generally
accessible to the public without fault on the Employee's part.


4.  The Employee further agrees that any and all inventions, discoveries, or
improvements which the Employee makes, conceives, or reduces to practice, either
in whole or in part whether


(1)  during the term of said employment, or


(2)  within 1 year after termination of employment, or
 
 
A-1

--------------------------------------------------------------------------------

 
 
(3)  which utilizes any of the Corporation's Trade Secrets,


shall immediately become the absolute property of the Corporation and shall
immediately be disclosed to the Corporation for its sole use and benefit and the
Employee agrees that at any time, whether during his employment by the
Corporation or after the termination thereof, at the request of the Corporation
to make application for such United States Letters Patent (“Letters Patent”) for
said inventions as the Corporation may consider necessary, desirable or useful
and to sign and execute any and all papers incident to the filing, prosecution
and perfection of said applications and the Letters Patent issued thereon and to
perform such other actions as may be reasonably required to be performed by an
inventor in connection with the filing, prosecution and perfection of Letters
Patent: the Corporation, however, to bear and defray the costs and expense
incident thereto.


5.  The Employee further agrees to accept as full consideration the sum of one
hundred dollars ($100.00) for the assignment to the Corporation all his rights,
title and interest in and to each such invention, discovery and improvement
described in Section 4, including all patent applications filed thereon and
patents issued on such applications and will give to the Corporation the right
to have Letters Patent issued thereon in its name and the right to apply for and
obtain patents on any such inventions in any and all countries foreign to the
United States as the Corporation may select, and to claim the right of priority
under any applicable International Convention or treaty.


6.  The Employee hereby lists below all inventions, whether patented or
unpatented, and all applications for patent filed and all patents granted on
such inventions, made or conceived by him either as sole or joint inventor prior
to the date of this Agreement in which he has not assigned his entire interest:
[                 ]


7.  This Agreement shall be governed, construed and enforced in accordance with
the laws of New York.  No waiver of any breach or default hereunder shall be
valid unless in writing and signed by the party giving such waiver and no such
waiver shall be deemed a waiver of any subsequent breach or default of the same
or similar nature.  Whenever required herein the singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, unless the context requires otherwise.


8.  In the event any provision or portion of this Agreement may be held to be
invalid, prohibited or unenforceable for any reason, unless such provision is
narrowed by judicial construction, this Agreement shall be construed as if such
provision has been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision may
nevertheless be held to be invalid, prohibited or unenforceable for any reason
then, and to that extent only, such provision shall be ineffective without
affecting or invalidating the remaining portion of such provision or the other
provisions of this Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
9.  This Agreement which supercedes all earlier agreements between the Employee
and the Corporation, if any, may not be modified in whole or in part except by
agreement in writing, signed by the parties.  The provisions of this agreement
shall inure to the benefit of and binding upon heirs, personal representatives,
successors and assigns of the respective parties.
 
 
A-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employee has hereunder affixed his hand and seal, and
the Corporation has caused these presents to be executed by its duly authorized
officer on the day and year first above written.
 
 
EMPLOYEE
 
THOMAS L. WEGMAN
 
/s/ Thomas L. Wegman
THOMAS L. WEGMAN


 
CORPORATION:
 
BIOSPECIFICS TECHNOLOGIES CORP.
 
By:
/s/ Larry Dobroff
Name:
Larry Dobroff
 Title: Chief Financial Officer

 
 
A-4

--------------------------------------------------------------------------------

 
 